Citation Nr: 1230578	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-37 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned it an evaluation of 10 percent.  During the pendency of this appeal, the RO increased the rating from 10 to 30 percent.  As the increased rating does not represent a grant of the maximum benefits allowable, the evaluation of the Veteran's PTSD has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2009, the Board issued an opinion denying entitlement to a rating in excess of 30 percent for PTSD.  This decision was vacated by an April 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an April 2010 joint motion for remand and remanded this case for compliance with the instructions in the joint motion.  

In July 2010, the Board issued a decision again denying entitlement to an initial rating in excess of 30 percent for PTSD.  In a December 2010 Order, the Court endorsed a July 2010 joint motion for remand, vacated the July 2010 Board decision, and remanded the case for compliance with the instructions in the joint motion. 

The Board remanded this claim in September 2011 for further development.  It now returns for appellate review. 


FINDING OF FACT

The Veteran's PTSD is manifested by mild to moderate symptoms including intrusive recollections, nightmares, irritable mood with verbal anger outbursts, diminished interest in significant activities, a restricted affect, and feelings of detachment from others, which result in mild occupational impairment and moderate social impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no higher, for PTSD have been met throughout the pendency of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.
I. Duty to Notify and Assist

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The instant claim arises from a granted claim of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Here, prior to initial adjudication of the Veteran's claim, a February 2006 letter informed the Veteran of the first three elements of service connection, and of the Veteran's and VA's respective obligations for obtaining different specified types of evidence in support of his claim.  However, the letter did not provide notice of what evidence is needed to determine the degree of disability and the effective date under Dingess.  Nevertheless, the Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  This means that section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See id.  Moreover, a few days prior to adjudication of the Veteran's claim by the RO, a letter dated in March 2006 did inform the Veteran of what was required to establish the degree of disability and the effective date.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Although this letter was sent only a few days prior to initial adjudication of the Veteran's claim, this short amount of time was not prejudicial to him as he was provided over six months to respond with additional argument and evidence, which he has submitted, and the claim was subsequently readjudicated and an SOC issued in October 2006, followed by several supplemental statements the case, including most recently in June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, the Board concludes that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, in accordance with the Board's September 2011 remand directive, an appropriate VA examination was performed most recently in September 2011.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, conducted a thorough examination, and described the Veteran's PTSD symptoms and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  VA PTSD examinations were also performed in February 2006 and March 2007. 

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his PTSD since he was last examined by VA.  See 38 C.F.R. § 3.327(a).  Indeed, the VA treatment records show that he discontinued PTSD counseling in May 2011, prior to the September 2011 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For the reasons discussed above, the Board finds that there has been substantial compliance with its September 2011 remand directive. 


II. Analysis

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his service-connected PTSD.  For the following reasons, the Board finds that a 50 percent rating, but no higher, is warranted for the entire period on appeal. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2011).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2011); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

The Veteran was first diagnosed with PTSD when he began treatment for this condition at the VA Center for Stress Recovery (CSR) in November 2005.  In this examination, the Veteran complained of intrusive thoughts, nightmares, and exposure distress with a physiologic reaction due to right shoulder pain from an injury incurred in combat.  He avoided thoughts and reminders of the trauma, and also reported anhedonia and emotional numbing, sleep difficulties, concentration difficulty, hypervigilance, and an exaggerated startle response.  He stated that he chose to work long hours to avoid his PTSD symptoms.  The Veteran was not suicidal or homicidal and did not have a history of suicide attempts.  He reported no hallucinations. 

A January 23, 2006 VA treatment record reflects that the Veteran avoided reunions with fellow Vietnam veterans, and also avoided going to the Vietnam Memorial in DC or the local Moving Wall.  The Veteran stated that he felt avoidance was the only answer.  He also reported that he awakened covered in sweat two to three times per week, had chronic intrusive recollections, and had mood swings which affected his relationships.  The therapist noted that the Veteran had no history of psychiatric disorders or substance abuse.  The Veteran also denied any suicidal or homicidal ideation in the past or present.  He said his wife and family were very supportive and that he used work to distract himself.  

In a January 24, 2006 VA treatment record, the Veteran complained of intrusive recollections, emotional numbing, difficulty with memory and concentration, and sleep difficulties that impaired his ability to complete work tasks, although it was only through work that he avoided or dealt with his PTSD symptoms.  

In February 2006 VA treatment record reflects that the Veteran's affect was very flat and avoidant. 

A February 2006 VA examination report reflects that the Veteran continued to remain employed installing flooring, although the physical demands of the job were becoming more difficult with age.  This was the only job the Veteran held since service.  This report also indicates that the Veteran was still married to his wife of 35 years.  The Veteran reported that he and his wife had friends with whom they enjoyed socializing.  The Veteran denied any suicidal or homicidal ideation at the time.  His chief complaint was of chronic intrusive thoughts of his Vietnam experiences that had been growing in frequency and intensity over the last ten to twelve years.  He also reported nightmares in which he re-experienced some of the stressful experiences of Vietnam two or more times per week, which caused him to wake up in a cold sweat.  He then had trouble getting back to sleep.  The Veteran reported periods of depression with suicidal ideation, but had no intent or plan to actually commit suicide.  He also avoided situations which were likely to trigger memories of Vietnam, such as reunions and going to the Vietnam Memorial.  

On examination, the Veteran was dressed neatly, his eye contact was generally good, his grooming and hygiene were good, and he was friendly and appeared to be cooperative.  His speech was coherent and thought processes logical.  His attention, concentration, and memory were intact.  There was no evidence of a thought disorder, delusions, or hallucinations.  His mood appeared to be somewhat depressed and anxious.  His affect was very restricted.  The examiner also noted that the Veteran seemed to minimize the extent of his symptoms and the distress they caused him.  The Veteran denied significant occupational or relationship problems directly related to his PTSD symptoms.  The examiner found "relatively minimal impairment in occupational and social functioning" due to PTSD.  However, the distress caused by the intrusive thoughts and nightmares was significant and in the moderate range of severity.  He gave the Veteran a GAF score of 55 due to the relative severity of his psychological symptoms, but not his occupational or social impairment.  A score of 55 indicates that the Veteran's PTSD symptoms were considered to be moderate in nature.  See DSM-IV. 

An April 2006 VA treatment record reflects that the Veteran's marital relationship was somewhat strained.  

A July 2006 VA treatment record reports an interview with the Veteran's wife.  She stated that the Veteran had been "a lot more quiet and detached" over the past several years, and that her daughters had also commented on his perceived gradual emotional withdrawal over this time.  She also talked about the difficulties caused by his having to be out of town for his work at least four to five days per week.  She further stated that communication with him had suffered, as he seemed "remote . . . as though he [was] not fully engaged" in any family gatherings on weekends when he is home.  She said the Veteran refused to take time away from work to take care of his physical and emotional problems unless she pressed him.  Finally, she stated that she and the Veteran were committed to maintaining their marriage of over thirty years.  

In an August 2006 VA treatment record, the Veteran reported increasing intrusive recollections and mood swings since beginning treatment for his PTSD.  He stated that his symptoms had been manageable by using extreme avoidant measures prior to beginning PTSD treatment, and now he wanted to avoid treatment as well.  He denied any suicidal or homicidal ideation at this time. 

In a September 2006 VA treatment record, the Veteran reported that his nightmares of Vietnam and daily intrusive recollections of traumatic experiences in Vietnam were especially problematic when he travelled for his job.  His sleep disturbance was also worsening over the past months and weeks, and he was now sleeping only approximately five hours a night, and never feeling rested.  He also talked about a recent job that kept him away from home for two weeks, which created more stress on the Veteran and his family and added to his irritability when he was at home. 

In an October 17, 2006 VA treatment record, the Veteran denied any adverse experience in dealing with intrusive recollections and/or environmental trauma reminders, although they occurred frequently.  He also stated that he was able to enjoy family activities despite often feeling "distant" from actual events.  The Veteran further reported that he felt "numb" to his work stress and saw his work as "just something to be done . . . life or death . . . [he had] to take care of his family no matter what."  However, working out of town so frequently put a great financial and emotional strain on his marriage, but it nevertheless remained stable.

In an October 20, 2006 VA treatment record, the Veteran stated that he spent a great deal of energy trying to maintain control.  He stated that he worked as a subcontractor so that he did not have to deal with authority figures.  The Veteran was also giving serious consideration to attending a reunion of Vietnam veterans for the first time despite his fears and misgivings.  The Veteran denied suicidal or homicidal ideation and reported that his wife and family relationships were strained but supportive. 

In an October 25, 2006 VA treatment record, the Veteran stated that he is "short" with his wife and family when he is home and expected to participate in activities when he would rather be left alone.  He further reported that after Vietnam he shut down completely and pretended to get by through looking at others for clues as to how to behave.  He also stated that he used humor and minimization to avoid painful emotions.  

A November 2006 VA treatment record reports that the Veteran felt numb and with little self awareness without feedback from others.  

In a December 2006 VA treatment record, the Veteran stated that it was becoming difficult to maintain a sufficient work load to support his family as he had difficulty dealing with authority figures, coping with the stressors involved in work, and trying to keep a work crew without alienating them.  He also stated that he was still reluctant to go to the Vietnam Wall or seek out fellow veterans he served with because he was afraid of being overwhelmed.  

In March 2007, the Veteran underwent a VA examination in connection with this claim.  In this examination, the Veteran reported that he was self-employed as a sub-contractor engaged in flooring installation, which frequently required him to be out of town during the week.  He was only able to participate in individual therapy every few weeks due to his job schedule and the fact that he worked out of town frequently.  He also managed a work crew for this job.  When traveling, he did not socialize with his crew.  He stated that if members of his crew "screw[ed] up," he found himself "jumping down their throats."  He stated that this behavior had become worse over the past year and his crew members had been asking what was wrong with him.  He said he often felt like "wringing their necks."  He further stated that he has turned down some jobs because of feeling stressed.  

The Veteran described his marriage as good, but expressed concern that he might be "bringing down" his wife by his moodiness, which caused him to snap at her for no reason.  He stated they never used to argue, but that he had been more irritable in the past few years.  He also stated that he did not like to go out much and it would "drive his wife nuts" that he did not even want to go out to a movie.  While he wanted to make his wife happy, he was more comfortable being by himself.  He stated that he mostly watched TV when at home, and also visited with his children and grandchildren about every other day.  He further reported that he and his wife went out with old friends about once a month.  However, he did not often go to crowded places such as shopping malls.  He stated that he felt tired all the time and had ongoing sleep disturbance and nightmares on average of three times a week, which caused him to wake up in a cold sweat.  Despite taking medication for his sleep problems, he only averaged about five to six hours of sleep at night.  

In terms of his symptoms, the Veteran stated that he had daily intrusive thoughts despite trying to avoid potential triggers.  He acknowledged feeling depressed and jumpy much of the time.  He also reported that he had been more emotional lately, getting tearful even at little things and especially when by himself and thoughts of his combat experience came up.  He stated he had vague thoughts of suicide at times, particularly if work was going slowly or badly.  The Veteran stated that he had used avoidance as a primary way of coping with his PTSD symptoms, for example through overworking and avoiding conversations relating to his time in the military.  He also stated that he had ongoing startle responses.  For example, he stated that he responded excessively to anything that sounded like bamboo crackling.  In one occasion at work, someone broke a piece of plywood stripping, cracking it, and he "just about fell over."  

On examination, the Veteran was neatly dressed and groomed.  He was oriented times three.  His thought processes were logical and coherent.  There was no indication of delusional thinking or psychotic processes.  His eye contact was intermittent.  He also appeared tense and anxious.  There was no indication of ritualistic behavior or impaired impulse control.  His memory, attention, and cognitive functioning were not impaired.  The examiner found that he tended to minimize personal distress.  The examiner concluded that the Veteran managed to maintain his work and family relationships despite his symptoms and ongoing distress.  The examiner also concluded that the Veteran's symptoms had become more severe as he underwent therapy.  Thus, what had been moderate symptoms seemed to be increasing in the past year and a half and were interfering more with his work and personal relationships.  The examiner assigned his symptoms a GAF score of 51, indicating that they are of moderate severity.  See DSM-IV.

The Veteran's wife and daughters, as well as his brother in law, have also submitted statements regarding the Veteran's PTSD, all dated in April 2006.  In the wife's April 2006 letter, she stated that over the years the Veteran's sleep habits had changed dramatically, and that quite often he jumped right up as if he had been startled and it "scare[d] [her] to death."  She stated that he had begun suffering from mood swings.  She also wrote that she encouraged him to try not to push himself so much, but that his sense of obligation to his household took precedent.  Further, she stated that the Veteran was extremely depressed and continued to minimize his depression because he was afraid that it would make him appear weak.  Finally, she stated that the Veteran's income had been dramatically dropping over the past few years.  

In his daughter E.E.Z.'s letter, she remarked on the Veteran's difficulties with sleep and work, his increasing withdrawal, and difficulties recounting his Vietnam experiences.  She further stated that the Veteran's "true self" was slowly becoming lost due to his PTSD symptoms.  In his daughter C.A.S.'s letter, she stated that the Veteran's once easy and carefree demeanor was now one of stress and fatigue.  She also stated that he was unable to take on the amount of work that he did in the past due to pure exhaustion, which was causing the Veteran and his wife to suffer financially.  The letter by the Veteran's brother-in-law reflects that the Veteran had isolated himself from the outside world between work and family, and that the Veteran exhibited anxiety, hypervigilance, and mistrust of the public and the government.  He also stated that the Veteran avoided almost all of his social and family obligations and instead just worked constantly.  

The Veteran also submitted a statement in June 2007.  In it, the Veteran expressed strong disagreement with the 30 percent evaluation for his sleep disorder, depression, panic attacks, memory loss and withdrawal from family and friends.  He stated that because it is so difficult for him to talk about himself or his life, the March 2007 examination did not adequately capture the degree of his social impairment.  As an example, the Veteran stated that his wife pointed out to him that, in contrast to what he reported at the March 2007 VA examination, they rarely went out with friends and the reason they saw their children so often was because the children came to the Veteran's house.  

A January 2011 VA treatment record reflects that the Veteran was working less due to a heart condition, and that as a result his PTSD symptoms had been increasing because his work had provided a distraction from such symptoms.

In an April 2011 VA treatment record, the Veteran reported ongoing intrusive thoughts, nightmares, and avoidance, but stated that these symptoms had diminished somewhat due to focusing on caring for his wife, who was undergoing some medical issues.  On examination, the Veteran's affect remained dysthymic and somewhat flat, "but displaying an appropriate range [sic]."  

A May 2011 VA treatment record reflects that the Veteran reported a reduction in PTSD and mood symptoms.  He still experienced some intrusive thoughts and sleep disturbance, but felt able to cope well.  The Veteran indicated that he wished to terminate psychotherapy as the therapist would be moving to another location.  On examination, the Veteran's affect was euthymic and somewhat flat.  It was noted that the Veteran had been consistent in making "progress towards therapeutic gains" since beginning treatment with that therapist in October 2010.  His mood and symptoms had been stable throughout treatment.  The treating psychologist assigned a GAF score of 65, which denotes mild symptoms or mild functional impairment.  See DSM-IV.  

At the September 2011 VA examination, the Veteran reported intrusive thoughts and recurrent nightmares once every other day on average.  About half of these thoughts and nightmares were distressing to him, while the remainder did not cause significant distress.  The Veteran also described trying to avoid thoughts and conversations about the trauma.  He further endorsed diminished interest in significant activities and detachment from others, although he had close relationships with family members.  He reported a persistently irritable mood with verbal anger outbursts, impaired sleep due to nightmares, an exaggerated startle response, and hypervigilance.  He had discontinued working in March 2011 due to his heart disorder.  The Veteran stated that he had been functioning "pretty much the same" since he stopped working, but was a little withdrawn and did not keep himself "that occupied anymore."  The Veteran stated that his family members all lived in the area and that he had regular contact with them.  He did not "keep in touch with too many friends."  He and his wife socialized with mutual friends about once a month.  On examination, the Veteran exhibited a constricted range of affect, and his mood was mildly depressed.  He denied suicidal ideation or intent, although acknowledged some thoughts of hopelessness, stating in this regard "my family would be better off without me."  The examiner did not note any other abnormalities, and concluded that the Veteran was generally able to function at a satisfactory level.  In this regard, he socialized with family on a regular basis, socialized with friends about once a month, and attended chores around his home.  The examiner again noted that the Veteran no longer worked due to his heart disorder and did not note any occupational impairment.  The examiner assigned a GAF score of 60 due to the Veteran's report of moderate difficulty in social functioning (i.e. few friends).  

Based on the foregoing evidence, and resolving any doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating have been met throughout the pendency of this claim.  In this regard, the VA treatment records and examination reports reflect symptoms associated with a 50 percent rating, including flattened affect, disturbances of motivation and mood (i.e. irritability and "anger outbursts"), feelings of detachment from others, and difficulty maintaining effective work relationships (i.e. losing his temper with members of his work crew).  The GAF scores of 55 and 51 assigned in the February 2006 and March 2007 VA examination reports, respectively, show that the Veteran's symptoms were considered to be of moderate severity, which can support assignment of a 50 percent rating.  In this regard, the examiners stated in both examination reports that these scores were assigned due to moderate symptoms.  The February 2006 VA examination report clarifies that the GAF score assigned therein was based solely on the Veteran's symptoms, which caused the Veteran significant distress, and not their impact on his occupational or social functioning, which was "relatively minimal."  

The apparently minimal impact of the Veteran's PTSD symptoms on his occupational functioning generally weighs against assignment of a 50 percent rating under DC 9411, which requires reduced reliability and productivity.  See 38 C.F.R. § 4.130.  While "reduced reliability and productivity" is not defined in the General Rating Formula, it is necessarily more severe than an "occasional decrease in work efficiency" with "intermittent periods of inability to perform occupational tasks," as required for a 30 percent rating.  In this case, the evidence of record is equivocal, at best, with regard to whether there has been an occasional decrease in work efficiency associated with a 30 percent rating, let alone a more severe decline in work performance associated with a 50 percent rating.  The Veteran's work problems have been primarily due to physical limitations stemming from his heart condition, and the Veteran discontinued working due to his heart disorder.  He has never stated that he stopped working due to his PTSD symptoms, and in fact has indicated that working long hours helped distract him from such symptoms.  His wife's April 2006 statement shows that she in fact encouraged him to try not to push himself so much, but that his sense of obligation to support his family took precedent.  While the Veteran stated at the March 2007 VA examination that he had turned down certain jobs due to stress, he has never stated and there is no other evidence showing that there was a decrease in his overall productivity due to PTSD symptoms as opposed to physical limitations.  Indeed, the March 2007 VA examination report states that while the Veteran's PTSD symptoms were interfering more with his work relationships, the examiner concluded that the Veteran nevertheless managed to maintain his work and family relationships despite his symptoms and ongoing distress.  The February 2006 VA examiner likewise found "relatively minimal impairment in occupational and social functioning" due to PTSD.  Thus, the record does not show that the Veteran's ability to work has ever been significantly impacted by his PTSD symptoms.  

Furthermore, the evidence shows that the Veteran has maintained a long-standing and generally supportive relationship with his spouse, and is in regular contact with his children and grandchildren, who live nearby.  Although he has reported less frequent contact with friends, he still goes out with friends about once a month.  Thus, the Veteran has had, at worse, moderate difficulty in social functioning, as found by the September 2011 VA examiner.  Moreover, social impairment alone cannot be the basis for a higher rating under the General Rating Formula.  See 38 C.F.R. § 4.126 (providing that while VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment).  

In short, the Veteran's occupational impairment due to PTSD symptoms has only been shown to be minimal throughout this claim, and his social impairment moderate at worse.  The ratings assigned under the General Rating Formula turn on the level of occupational and social impairment caused by the types of symptoms (or symptoms equivalent in severity) associated with each rating.  See 38 C.F.R. § 4.130.  In this case, the evidence of record is doubtful, at best, with regard to whether the Veteran's PTSD symptoms have resulted in the degree of occupational and social impairment (i.e. reduced reliability and productivity) associated with a 50 percent rating.  Nevertheless, given the VA examiner's findings of moderate symptoms associated with a 50 percent rating, and the obvious distress they have caused, the Board resolves any doubt in the Veteran's favor in finding that his PTSD most closely approximates the criteria for a 50 percent rating. 

The Board has considered whether a rating in excess of 50 percent is warranted.  In this regard, in a July 2012 statement, the Veteran's representative argued that the Veteran's PTSD most closely approximated the criteria for a 50 percent rating.  However, it was also suggested that the Veteran's "angry outbursts" were consistent with a 70 percent rating, and the August 2012 informal hearing presentation states that the Veteran should be entitled to "a 50 percent evaluation if not higher."  Accordingly, the Board has considered whether the criteria for a rating in excess of 50 percent have been met. 

For the reasons discussed above, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's PTSD more closely approximates the criteria for a 70 percent or 100 percent rating.  With regard to the criteria for a 70 percent rating, as explained above, the Veteran's PTSD symptoms have caused minimal occupational impairment.  The occupational and social impairment contemplated by a 70 percent rating, which requires "deficiencies in most areas," is necessarily more severe than the "reduced reliability and productivity" associated with a 50 percent rating.  See 38 C.F.R. § 4.130.  Because the Board has found only minimal occupational impairment which did not actually result in reduced reliability and productivity, and rather based the assignment of a 50 percent rating principally on the nature of the Veteran's symptoms, it follows that a 70 percent rating cannot be granted for more severe functional impairment.  

Moreover, there is no evidence showing that the Veteran has any symptoms equivalent in severity to those associated with a 70 percent rating, especially in light of the fact that they only minimally impacted his ability to work.  Rather, the evidence shows that although the Veteran has been prone to anger at times, he has generally been able to maintain effective occupational and social relationships notwithstanding his PTSD symptoms.  In this regard, he maintained full time employment for many years until he discontinued working due to his heart condition, and also has maintained a long-standing relationship with his wife and remains close to his family.  Thus, the evidence does not show that he has had difficulty adapting to stressful circumstances.  While the Veteran reported periods of passive suicidal ideation at the February 2006 VA examination, there is no evidence suggesting that this symptom impacted his occupational or social functioning.  Accordingly, the Board finds that the Veteran's PTSD most closely approximates the criteria for a 50 percent rating.  

With regard to a 100 percent rating, the Board finds that the Veteran's PTSD has not resulted in total occupational and social impairment, for the reasons discussed above.  Moreover, the record does not show symptoms associated with a 100 percent rating or symptoms equivalent in severity to those corresponding to a 100 percent rating.  In this regard, the VA treatment records and examination reports are consistently negative for clinical findings of abnormal thought processes or content, intermittent inability to perform basic activities of daily living such as maintenance of personal hygiene, significant memory loss, findings that the Veteran has posed a persistent threat to himself or others, or any other symptoms associated with a 100 percent rating or equivalent in severity to such symptoms.  Accordingly, the preponderance of the evidence weighs against assignment of a 100 percent rating.  Rather, the Veteran's PTSD most closely approximates the criteria for a 50 percent rating, as explained above. 

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 50 percent at any point since his claim for service connection.  While the evidence shows some fluctuation in the severity of his PTSD, as evinced, for example, by the assignment of a GAF score of 51 in the March 2007 VA examination report, followed by assignment of a GAF score of 60 in the September 2011 VA examination report, at its worst it has not met the criteria for a rating in excess of 50 percent  Thus, staged ratings are not appropriate during the pendency of this claim.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2011).  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that his PTSD is sufficiently incapacitating as to prevent him from obtaining and maintaining substantially gainful employment.  Rather, the evidence shows that the Veteran was able to work full time despite his PTSD symptoms, and discontinued working secondary to a physical condition.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised in the present appeal.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Rather, his intrusive thoughts, nightmares, flat affect, irritability, feelings of detachment, hypervigilance, and other such symptoms are set forth in the General Rating Formula.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, symptoms not mentioned in the General Rating Formula but which are equivalent in severity to such symptoms are likewise considered in assigning a schedular rating.  See Mauerhan, 16 Vet. App. at 443.  Ultimately, the rating criteria explicitly take into account the impact of such symptoms on occupational and social functioning.   Accordingly, the Board finds that a comparison of the Veteran's PTSD symptoms and resulting functional impairment and the rating criteria does not present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  However, as discussed above, the Board finds that such related factors are not present in this case.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD most closely approximates the criteria for a 50 percent rating.  As such, the benefit-of-the-doubt rule applies, and entitlement to a 50 percent rating, but no higher, for PTSD is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial rating of 50 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


